 

Exhibit 10.3

 

THIS AMENDED AND RESTATED MANAGEMENT SERVICE AGREEMENT entered into as of the
28th day of August 2014 (the “Agreement”)

 

BETWEEN:

 

Xcelmobility Inc., a corporation incorporated under the laws of Nevada, USA, and
having an executive office at 2225 East Bayshore Road, Suite 200, Palo Alto, CA
94303.

 

(the “Company”)

 

AND:

 

Renyan Ge, Businessman of 3F, West Block, M-8, Maqueling Industrial Park,
Nanshan District, Shenzhen, China 518057

.

(“Executive”)

 

WHEREAS:

 

  A. The Company and Executive had previously entered into a Management Services
Agreement, dated as of August 1, 2011 (the “Original Agreement”);         B. The
Company and Executive wish to amend and restate certain provisions of the
Original Agreement to reflect the parties’ mutual agreement.  

 

NOW THEREFORE in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

1.0MANAGEMENT SERVICES

 

1.1                        Executive represents and warrants to the Company that
Executive has the required skills and experience to perform the duties and
exercise the responsibilities required of Executive in the position of Chief
Executive Officer CEO.

 

1.2                        Executive and the Company agree to comply with and to
be bound by the terms and conditions of this Agreement.

 

1.3                        During the term of employment, Executive shall well
and faithfully serve and devote himself exclusively to the Company.

 

1

 

 

1.4                        In carrying out these duties and responsibilities,
Executive undertakes to comply with all lawful instructions and directions which
he may receive from the Company. The duties and responsibilities to be carried
out by Executive will be commensurate with the duties of a CEO. Executive shall
report to the Board of Directors of the Company (the “Board”) as a whole as
requested.

 

1.5                        Executive agrees and understands that the effective
performance of Executive’s duties requires the highest level of integrity and
the Company’s complete confidence in Executive’s relationship with other
employees of the Company, and with all persons dealt with by Executive in the
course of his employment. Executive is required to ensure that he conducts
himself in a professional, business-like manner at all times.

 

1.6                        Executive acknowledges and agrees to familiarize
himself with and to comply with all of the Company’s policies, practices and
procedures as adopted from time to time.

 

1.7                        Executive shall be subject to an annual performance
review.

 

2

 

 

2.0DUTIES

 

2.1                        Job descriptions specific to the position will be
developed by the Compensation Committee of the Board, but in general terms
Executive shall be responsible for the following:

Job descriptions specific to the position will be developed by the Compensation
Committee of the Board, but in general terms Ge shall be responsible for the
following:

 

(a) Oversees the operations of organization and manages its compliance with
legal and regulatory requirements (b) Creates and maintains procedures for
implementing plans approved by the board of directors (c) Promotes a culture
that reflects the organization’s values, encourages good performance, and
rewards productivity (d) Hires, manages, and fires the human resources of the
organization according to authorized personnel policies and procedures that
fully conform to current laws and regulations (e) Ensures that staff and board
have sufficient and up-to-date information (f) Evaluates the organization’s and
the staff’s performance on a regular basis (g) Oversees staff in developing
annual budgets that support operating plans and submits budgets for board
approval (h) Prudently manages the organization's resources within budget
guidelines according to current laws and regulations (i) Ensures that staff
practices all appropriate accounting procedures in compliance with Generally
Accepted Accounting Principles (GAAP) (j) Provides prompt, thorough, and
accurate information to keep the board appropriately informed of the
organization’s financial position (k) Develops fund raising strategies with the
board and supports the board in fund raising activities (l) Oversees staff in
the development and implementation of fund raising plans that support strategies
adopted by the Development Committee (m) Serves as a primary person in donor
relationships and the person to make one-on-one fund raising solicitations (n)
Oversees staff in the timely submission grant applications and progress reports
for funders (o) Oversees design, delivery, and quality of programs and services
(p) Stays abreast of current trends related to the organization’s products and
services and anticipates future trends likely to have an impact on its work (q)
Collects and analyzes evaluation information that measures the success of the
organization’s program efforts; refines or changes programs in response to that
information (r) Supports operations and administration of the board by advising
and informing board members and interfacing between board and staff (s) Advises
the board in the development of policies and planning recommendations

 

3

 

 

3.0DURATION OF AGREEMENT

 

3.1                        The term of appointment and engagement of Executive
shall commence on July 28, 2011 (the “Commencement Date”) and continue for an
indefinite term.

 

4.0REMUNERATION AND BENEFITS

 

4.1                        In consideration of Executive’s undertaking and
performance of the obligations contained in this Agreement, the Company will
compensate Executive for his services as follows:

 

(a) Base Salary:  Executive will receive a base salary of $180,000 per year,
which shall be paid to Executive in bi-monthly installments.       (b) Options:
For each year that Executive is employed by the Company, he shall receive an
option to purchase 500,000 shares of common stock of the Company, in accordance
with the XcelMobility, Inc. 2013 Equity Incentive Plan, as amended from time to
time (the “Plan”), and related option documents.       (c) Equity In Lieu of
Unpaid Base Salary: Executive shall be entitled to purchase shares of common
stock of the Company at a price equal to the lower of (a) the lowest publicly
traded share price for the Company’s common stock during the thirty (30) days
prior to such issuance, or (b) the per share price paid by a third party
investor during the past twelve (12) months for shares of the Company’s common
stock, in lieu of base salary that has accrued and remains unpaid, provided,
however, that the number of shares to be received by Executive shall equal an
amount that is double such accrued and unpaid base salary. Additionally,
Executive shall be entitled to receive an option to purchase 10 shares of common
stock of the Company for each share that he receives in lieu of base salary
pursuant to this Section 4.1(c) and at the same valuation as the shares to be
received in lieu of accrued and unpaid base salary.  As of the date of this
Agreement, the accrued and unpaid base salary for Executive is $292,145.     (d)
Benefits:  Executive shall be entitled to receive a monthly cash payment of
$3,800 in lieu of any benefits provided by the Company, including retirement
fund payments.       (e) Vacation:  At a time or times which are mutually
convenient for the Company and Executive, Executive shall be entitled to five
(5) weeks’ vacation during each calendar year of his engagement, of which not
more than two weeks shall be taken at one time.  Executive will be permitted to
carry forward any unused vacation to the next year or receive compensation in
kind.

 

4

 

 

(f) Bonus:   (i) Executive is eligible for an annual bonus in an amount to be
determined by the board of directors       (ii) No bonus shall be payable to
Executive from the date that he ceases to be actively engaged by the
Company.  Specifically, Executive is not entitled to a bonus for the year in
which Executive terminates his engagement.  In the event Executive’s engagement
is terminated in the absence of just cause, Executive will receive bonus
payments for the entire notice period in the amount determined by the average of
the last two bonus payments made or $100,000 where no bonus payments have been
made.     (g) Expenses:  The Company will reimburse or pay for all reasonable
business expenses incurred by Executive in the execution of his duties. This
includes the expenses for airfare, accommodation and other business related
expenses.

 

5.0 TERMINATION     5.1 This Agreement may be terminated by the Company as
follows:     (a) In the absence of just cause by the Company, Executive will
receive payments in lieu of notice, based upon the length of services Executive
has provided the Company:       Service Period Notice   (i)  less than thirty
six (36) months of service Eighteen (18) months’ notice         (ii)  more than
thirty-six (36) months of service Thirty (30) months’ notice       (b) Where the
Company elects to give Executive notice of termination of this Agreement, in the
absence of just cause, Executive may choose to receive payments due in either a
lump sum, on a continuance basis or a combination of both.     (c) During the
period of notice, Executive will not be required to perform the responsibilities
of his position and will return to the Company all property in his possession
that belongs to the Company.       (d) Where there is just cause for termination
of the engagement or if Executive is in material breach of his obligations under
this Agreement, Executive will not be entitled to notice, bonus payments or
payment in lieu of notice of the termination of his management Services
Agreement.  The engagement of Executive shall cease upon receipt of notice that
his services are being terminated for just cause.  For the purposes of this
Agreement, “just cause” will be defined by the common law.

 

5

 

 

5.2                        If a Change in Control is consummated during the term
of this Agreement and within eighteen months immediately following such Change
in Control, Executive is terminated without cause, then Executive shall be
entitled to:

 

(a) a lump sum payment equal to eighteen (18) months of base salary, which such
sum shall be paid upon Executive’ termination date;     (b) a bonus of $75,000;
and     (c) the vesting schedule of each outstanding option held by Executive to
purchase shares of common stock of the Company held by Executive shall be fully
accelerated so that the option shall become exercisable for an additional number
of shares equal to 100% of the shares of common stock subject to the option
which are unvested immediately prior to such Change in Control; and (b) the
vesting schedule of each outstanding restricted stock award held by Executive
shall be accelerated so that 100% of the number of unvested shares subject to
such restricted stock award shall vest in full.

 

"Change In Control" shall mean the consummation of any of the following
transactions effecting a change in ownership or control of the Company:

 

(a)  a merger, consolidation or reorganization, unless securities representing
more than fifty percent (50%) of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company's outstanding voting securities
immediately prior to such transaction; or     (b) any transfer, sale or other
disposition of all or substantially all of the Company's assets; or     (c) the
acquisition, directly or indirectly by any person or related group of persons
(other than the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company's outstanding securities pursuant to
a tender or exchange offer made directly to the Company's beneficial holders.



 

6

 

 

5.3                      This Agreement may be terminated by Executive with two
(2) months’ written notice to the Company. The Company may waive this notice
requirement by written notice.

 

6.0CONFIDENTIAL INFORMATION AND PROPERTY

 

6.1                        Executive acknowledges that as the Chairman of the
Board and in any other position the Executive may hold, a relationship of
confidence, trust and fiduciary obligation is created between Executive and the
Company, and Executive will acquire information about certain matters and things
which are confidential to the Company, and which information is the exclusive
property of the Company including:

 

(a) financial statements, financial books and records, reserve reports and
estimates and other related information;     (b) information concerning
products, pricing, sales and marketing policies, techniques and concepts,
including costing information, in respect of products and services provided or
to be provided by Executive;     (c) lists of present and prospective clients
and related information, including names and addresses, borrowing habits and
preferences of present and prospective clients of the Company;     (d)
purchasing information, including the names and addresses of present and
prospective suppliers of the Company and prices charged by such suppliers;    
(e) computer systems, computer programs, data, software, system documentation,
designs, manuals, databases;     (f) trade secrets; and     (g) any other
materials or information related to the personnel, business operations,
financing or activities of the Company which are not generally known to others
engaged in similar businesses or activities.       (collectively, “Confidential
Information”)

 

7

 

 

6.2                        Executive acknowledges and agrees that the
Confidential Information could be used to the detriment of the Company.
Accordingly, Executive agrees and undertakes not to disclose Confidential
Information to any third party either during the term of his engagement except
as may be necessary in the proper discharge of his employment, or after the term
of his engagement, however caused, except with the written permission of the
Company.

 

6.3                        Executive understands and agrees that all items of
any and every nature or kind created by Executive pursuant to Executive’s
employment under this Agreement or furnished by the Company to Executive, and
all equipment, automobiles, credit cards, books, records, reports, files,
manuals and any other documents and confidential information shall remain and be
considered the exclusive property of the Company at all times, and shall be
returned and shall be returned to the Company in good condition promptly on the
termination of this Agreement, for any reason.

 

7.0NON-COMPETITION

 

7.1                        Executive also acknowledges that, by reason of
employment, Executive will continue to receive the value and advantage of
special training, skills and expert knowledge and experience of and contacts
with customers of the Company and other employees of the Company who are engaged
in the business of the Company.

 

7.2                        Executive further acknowledges that, in the course of
employment, Executive will be assigned duties that will give him knowledge of
confidential and proprietary information which relates to the conduct and
details of the Company’s business and which will result in irreparable harm or
injury to the Company which could not be adequately compensated by monetary
damages if Executive should enter into the employment of a business which is the
same as, or competitive with, the business of the Company, or should Executive
enter into the business of the Company.

 

7.3                        Executive shall not commence, engage in, or
participate in any business competitive with the business of the Company either
directly or indirectly, either as individual or as a partner or joint venturer
or as an employee, principal, consultant, agent, shareholder, officer, director
or representative for any person, association, organization, or in any manner
for a period of six months following the termination of his employment with the
Company for any reason.

 

7.4                        Executive acknowledges and agrees that without
prejudice to any and all other rights of the Company, in the event of his
violation of any of the covenants contained in Sections 6 and 7, an injunction
or other like remedy, including an interim injunction, will be a reasonable and
effective remedy to protect the Company’s rights and property.

 

8

 

 

8.0SUCCESSORS AND PERSONAL REPRESENTATIVES

 

8.1                        This Agreement shall enure to the benefit of and be
enforceable by the personal or legal representatives, executors, administrators,
successors, assigns and heirs of the parties hereto.

 

9.0NOTICE

 

9.1                        Any notice or other communication required or
contemplated under this Agreement to be given by one party to the other shall be
delivered or mailed by prepared registered post to the party to receive same at
the undernoted address, namely:

 

(a) To the Company:   Xcelmobility Inc. - 2225 East Bayshore Road, Suite 200,
Palo Alto, CA 94303.     (b) Renyan Ge:   3F, West Block, M-8, Maqueling
Industrial Park, Nanshan District, Shenzhen, China 518057

 

Any notice delivered shall be delivered personally to Executive and shall be
deemed to have been given and received on the business day next following the
date of delivery. Any notice mailed as aforesaid shall be deemed to have been
given and received on the fifth business day following the date it is posted,
provided that if between the time of mailing and actual receipt of the notice
there shall be a mail strike, slowdown or other labour dispute which might
affect delivery of the notice by mail, then the notice shall be effective only
if actually delivered.

 

10.0MODIFICATION/AMENDMENT

 

10.1                      No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

11.0ENTIRE AGREEMENT

 

11.1                      No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

 

9

 

 

12.0GOVERNING LAW

 

12.1                      The validity, interpretation, construction and
performance of this Agreement shall be governed in accordance with the laws of
the State of Nevada.

 

13.0VALIDITY

 

13.1                      The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

14.0INDEMNIFICATION

 

14.1                      Executive agrees to indemnify the Company against any
claims made for the collection, withholding and payment of any personal taxes
associated with the work performed by Executive for the Company by any
jurisdiction that makes a claim against Executive or the Company. Furthermore,
Executive agrees that if necessary, he will sign additional documents that
indemnify the Company against claims for taxes owed in relation to payments made
to Executive based on this Management Services Agreement.

 

15.0SIGNATURES IN COUNTERPARTS

 

15.1                      This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. The parties hereto confirm that any
facsimile, scanned or emailed copy of another party's executed counterpart of
this Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

 

10

 

 

IN WITNESS WHEREOF the parties hereto have executed these presents the day and
year first above written.

 

The Corporate Seal of the Company,   XCELMOBILITY INC.   was hereunto affixed in
the presence of: C/S         Authorized Signatory  

  

SIGNED, SEALED AND DELIVERED by       RENYAN GE in the presence of:            
          Signature                       Address     RENYAN GE        

 

11

